                                                                  JS-6
 1

 2

 3

 4

 5

 6

 7

 8                            UNITED STATES DISTRICT COURT
 9                        CENTRAL DISTRICT OF CALIFORNIA
10
                                                )
11                                              ) Case No.: CV 19-08933-CJC(SSx)
     ROBERT MESTAS,                             )
12                                              )
                                                )
13
                 Plaintiff,                     )
                                                ) ORDER GRANTING PLAINTIFF’S
14
           v.                                   ) MOTION TO REMAND [Dkt. 8]
                                                )
15                                              )
     ALERO MACK JR., MELISSA                    )
16                                              )
     ALISHA MACK, and DOES 1-5,                 )
17                                              )
                                                )
18               Defendants.                    )
                                                )
19

20
     I. INTRODUCTION & BACKGROUND
21

22
           On August 28, 2019, Plaintiff Robert Mestas brought an action against Defendants
23
     Alero Mack Jr. and Melissa Alisha Mack in New Mexico state court, alleging that
24
     Defendants violated the Telephone Consumer Protection Act. (Dkt. 1, Ex. A [Complaint,
25
     hereinafter “Compl.”].) On October 17, 2019, Defendant Alero Mack Jr., acting pro se,
26
     removed the case from New Mexico state court to this Court. (Dkt. 1.) In his notice of
27
     removal, Mr. Mack acknowledged that by statute civil cases may be removed only to the
28


                                                -1-
 1   federal district court for the district and division where the state case is pending, but
 2   contended that removal to this Court was proper because “New Mexico has no
 3   jurisdiction over any of the defendants because none of the defendants do business in
 4   New Mexico, have ever been in that state, nor has any defendant[] availed itself of the
 5   laws and protections of the state and therefore do not meet the ‘minimum contacts’ rule
 6   set forth by International Shoe, Volkswagen Corp v Woodson, and other cases defining
 7   minimum contact with a state.” (Dkt. 1 at 2.)
 8

 9          Before the Court is Plaintiff’s motion to remand. (Dkt. 8 [hereinafter “Mot.”].)
10   For the following reasons, the motion is GRANTED.1
11

12   III. DISCUSSION
13

14          The Court first analyzes whether removal was proper. Concluding it was not, the
15   Court considers whether to award Plaintiff attorney fees.
16

17          A.      Propriety of Removal
18

19          “[A]ny civil action brought in a State court of which the district courts of the
20   United States have original jurisdiction, may be removed by the defendant or the
21   defendants, to the district court of the United States for the district and division
22   embracing the place where such action is pending.” 28 U.S.C. § 1441. Principles of
23   federalism and judicial economy require courts to “scrupulously confine their [removal]
24   jurisdiction to the precise limits which [Congress] has defined.” See Shamrock Oil &
25   Gas Corp. v. Sheets, 313 U.S. 100, 109 (1941). Indeed, “[n]othing is to be more
26

27
     1
       Having read and considered the papers presented by the parties, the Court finds this matter appropriate
28   for disposition without a hearing. See Fed. R. Civ. P. 78; Local Rule 7-15. Accordingly, the hearing set
     for December 16, 2019, at 1:30 p.m. is hereby vacated and off calendar.
                                                        -2-
 1   jealously guarded by a court than its jurisdiction.” See United States v. Ceja-Prado, 333
 2   F.3d 1046, 1051 (9th Cir. 2003) (internal quotations omitted). The burden of establishing
 3   subject matter jurisdiction falls on the defendant. Gaus v. Miles, Inc., 980 F.2d 564, 566
 4   (9th Cir. 1992).
 5

 6          Congress has made clear that state court cases may only be removed to district
 7   courts in the district and division embracing the place where the state court action is
 8   pending. Here, that place is New Mexico, not California. Defendant’s arguments that
 9   New Mexico has no jurisdiction over him do not alter the parameters for removal set by
10   statute, which courts construe strictly against removal jurisdiction. (Dkt. 1 at 2; Dkt. 11
11   at 2.)2 Gaus, 980 F.2d at 566. The case must be remanded to New Mexico state court
12   because this Court does not have subject matter jurisdiction.
13

14          B.      Attorney Fees
15

16          Plaintiff requests an award of attorney fees and costs for filing this motion. (Mot.
17   at 9–10.) Congress authorized courts remanding cases to state court to “require payment
18   of just costs and any actual expenses, including attorney fees, incurred as a result of the
19   removal.” 28 U.S.C. § 1447(c). The Supreme Court explained that courts should award
20   fees under this section “only where the removing party lacked an objectively reasonable
21   basis for seeking removal.” Martin v. Franklin Capital Corp., 546 U.S. 132, 141 (2005).
22

23          The Court finds that Defendant lacked an objectively reasonable basis for seeking
24   removal, and that fees are justified. See id. Defendant’s notice of removal and his
25   opposition clearly show he knew and understood the rule regarding where removal is
26
     2
27     Defendant moves to strike Plaintiff’s motion to remand because he argues that he was not properly
     served with the motion. (Dkt. 10.) This motion is DENIED. However, even if the motion were
28   granted, the Court would still remand this case to state court, because the Court has no subject matter
     jurisdiction.
                                                         -3-
 1   proper, yet deliberately chose to disregard it. (Dkt. 1 at 2; Dkt. 11 at 2.) Because of that
 2   choice, Plaintiff had to hire a lawyer in California, who reiterated to Defendant before
 3   filing this motion the rule regarding where removal is proper. (Mot. at 9–10.)
 4   Nevertheless, Defendant opposed the motion to remand. (Dkt. 11.) The remand process
 5   wasted time and money for both parties, and also wasted the Court’s valuable resources.
 6   See Martin, 546 U.S. at 140 (“The process of removing a case to federal court and then
 7   having it remanded back to state court delays resolution of the case, imposes additional
 8   costs on both parties, and wastes judicial resources.”).
 9

10            Plaintiff requests $2,560 in fees, representing 6.4 hours of work at an hourly rate of
11   $400. The Court finds that the hourly rate and the time spent are reasonable, and will
12   award that amount.
13

14   IV. CONCLUSION
15

16            For the following reasons, Plaintiff’s motion to remand is GRANTED. Plaintiff is
17   awarded $2,560 in attorney fees. This action is hereby remanded to New Mexico state
18   court.
19

20            DATED:       December 6, 2019
21                                                   __________________________________
22                                                          CORMAC J. CARNEY
23                                                   UNITED STATES DISTRICT JUDGE
24

25

26

27

28


                                                    -4-
